Citation Nr: 1130440	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for deep vein thrombosis of the right leg and any other related conditions, to include a left eye condition.


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1965.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In a December 2007 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2009 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in June 2009 for development in compliance with the Joint Motion.  In October 2009, the Board vacated the December 2007 decision and remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran sustained deep vein thrombosis (DVT) as a result of a May 2004 right knee operation.

2.  DVT was a reasonably foreseeable risk of the Veteran's May 2004 right knee operation

3.  The Veteran was not given discharge instructions related to avoidance of DVT.

4.  The failure to give discharge instructions related to avoidance of DVT was not a minor deviation from the informed consent requirement of 38 C.F.R. § 17.32.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for deep vein thrombosis of the right leg, and residuals therefrom, have been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 3.361, 17.32 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue on appeal as the Board is taking action favorable to the Veteran by granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that benefits are warranted for DVT of the right leg, as well as residuals therefrom, under the provisions of 38 U.S.C.A. § 1151, due to negligent care at a VA Medical Center (VAMC).  Specifically, the Veteran states that he was not informed that he should regularly move his right leg after a May 2004 right knee operation and that as a result, he sustained a DVT of the right leg following a lengthy car-ride home from the VAMC.

A May 2004 VA Discharge Summary states that the Veteran underwent an incisional biopsy of the right proximal tibial soft tissue mass.  The discharge instructions were

(1) Patient to remain weight bearing as tolerated.  (2) He is to keep the incision clean, dry.  He is to apply dressings as needed.  (3) Patient to follow up in the Orthopedic Clinic approximately 14 days.  (4) He is to call if there is any fever, chills, increasing pain, redness or purulent drainage.

Multiple May and June 2004 private medical reports stated that the Veteran had a diagnosis of right leg DVT and decreased vision in the left eye.  The reports consistently stated that the DVT was a result of the May 2004 VA surgical operation.

A June 2004 private medical report stated that the Veteran underwent an incisional biopsy at the VAMC in May 2004.  The private physician stated that the Veteran "was discharge home with appropriate instructions and was to follow[-]up on June [7, 2004].  Unfortunately a day or so ago his leg began to become sore, and then the [Veteran] developed substantial pain in the right calf."

An August 2004 VA medical opinion stated that the Veteran's claims file had been reviewed.  After recounting the pertinent events, the VA physician stated that the Veteran

indeed did have DVT related to his surgery.  This problem of the DVT was not caused by carelessness, negligence, lack of proper skill, and judgment and follow up in an environment furnishing hospital care.  Certainly the problems associated with treating patients 9 1/2 hours away are significant.  The bottom line is the DVT is related to the surgery he had in May in the [VAMC].

A March 2005 letter from a private physician stated that

[a]s the original surgery performed at [the VAMC] was not successful in removing the tumor, it was necessary for [the Veteran] to seek medical care elsewhere.  This has resulted in significant personal expense for the [Veteran] and I think it would be very prudent for [VA] to help him financially to defray these expenses.

A June 2005 VA medical opinion recounted the pertinent events which resulted in the Veteran's right leg DVT.  The VA physician stated that

[b]ased upon review of the medical records, it is my opinion that the treatment done in the pre-operative period in the Operating Room as well as the post-[operative] care in the hospital on the date of surgery was satisfactory.  The surgical procedure was done with absolutely no evidence of negligence either in the operative decision process [or] the operative technique.  In addition, I think the [Veteran] was safely discharged and I do not think the trip in itself caused his [DVT].  Rather, I think the [DVT] was a complication as is reasonably common in surgery involving the lower extremity especially with the utilization of a tourniquet and surgery in which the knee is involved.  In addition, I do not think after review of the operative note and the pathology that any further treatment was indicated.  This [Veteran] continued to be symptomatic throughout the Summer of 2004 because of a defect that was present in his proximal tibia.  He did not [follow-up] with the [VAMC] so that further treatment was not available from the [VAMC] because the [Veteran] chose other avenues of treatment.  Certainly, the surgery that was done in October at [a private hospital] then filled the defect with the cement which improves this [Veteran's] symptoms.  However, this certainly, in my opinion, would not have been indicated with the primary procedure but was certainly an acceptable alternative for treatment of the [Veteran] at the time it was done in October of 2004.  After review of all the medical records, I do not see any indication of any negligence or any significant errors in judgment in the treatment of this [Veteran].

A January 2010 VA arteries and veins medical opinion stated that the Veteran's claims file had been reviewed.  Following a summary of the pertinent medical evidence of record, the examiner opined that it was "[n]ot at least as likely as not related to surgical procedures at [the VAMC] or improper discharge instructions."  The rationale given for this opinion was that the

Veteran was provided discharge instructions and was noted to have [a] good level of understanding.  Post-op[erational] discharge instructions regarding, but not limited to DVT is a standard of practice and would have normally been reviewed with the [Veteran] before discharge.  At the time of surgery the [V]eteran had a 50 pack year history of smoking, which is . . . known to be [an] atherosclerotic entity.  The [V]eteran may have developed the [DVT] with or without surgical procedures, and with or without traveling per vehicle.  Therefore, I am unable to clearly ascribe the right lower extremity [DVT] or any sequelae to the surgical procedure or improper discharge instructions.

The evidence of record shows diagnoses of DVT.  While the January 2010 VA arteries and veins medical examination report stated that the Veteran's DVT could not be "clearly ascribe[d]" to his the May 2004 right knee operation, the August 2004 and June 2005 VA medical opinions both stated that the Veteran's DVT was caused by the operation.  Accordingly, the preponderance of the evidence of record shows that the Veteran's DVT of the right leg was caused by a May 2004 VA surgical operation on his right knee.  There is no medical evidence of record that there was any error in the operative procedure itself, nor does the Veteran allege such.  In addition, the August 2004 VA medical opinion stated that "the problems associated with treating patients 9 1/2 hours away are significant," while the June 2005 VA medical opinion stated that DVT "is reasonably common in surgery involving the lower extremity especially with the utilization of a tourniquet and surgery in which the knee in involved."  As such, the Board finds that DVT was a reasonably foreseeable risk of the Veteran's May 2004 right knee operation.  Accordingly, as carelessness, negligence, lack of proper skill, and error in judgment have not been shown and the event was reasonably foreseeable, the only question remaining before the Board is whether there was a fault on the part of VA in furnishing hospital care.

In this regard, it must be determined whether VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1)(ii).  Informed consent requires, in part, that the practitioner explain in language understandable to the patient the "reasonably foreseeable associated risks, complications or side effects" of the medical treatment.  38 C.F.R. § 17.32(c).  As discussed above, the Board has found that DVT was a reasonably foreseeable risk of the Veteran's May 2004 right knee operation.  Accordingly, 38 C.F.R. § 17.32(c) requires that the Veteran be properly informed of the risk of DVT.

The Veteran claims he was never informed of the risk of DVT following his surgery, nor was he given instructions to move around regularly during the long car ride back home following discharge.  The Veteran is competent to report that he was not provided with this information.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board also finds the Veteran's statements credible, as there is no evidence of record that contradicts them.  The only evidence of record that the Veteran was informed of the risk of DVT as part of his discharge instructions are the June 2004 private medical report and the January 2010 VA arteries and veins medical opinion.  The June 2004 private medical report stated that the VAMC gave the Veteran "appropriate instructions" at the time of his discharge, while the January 2010 VA arteries and veins medical opinion stated that "[p]ost-op[erational] discharge instructions regarding, but not limited to DVT is a standard of practice and would have normally been reviewed with the [Veteran] before discharge."  However, the May 2004 VA Discharge Summary is of record and includes a specific list of discharge instructions.  These instructions do not include any discussion of DVT or any indication that the Veteran should move about regularly to avoid DVT during the long car ride.  Accordingly, the preponderance of the evidence of record does not show that the Veteran was given proper discharge instructions.  As such, the preponderance of the evidence of record shows that the Veteran's DVT was caused by the May 2004 right knee operation, and the Veteran was not given discharge instructions related to avoidance of DVT.

The regulations require that only substantial, not complete, compliance with 38 C.F.R. § 17.32 is required, and minor deviations from the informed consent requirement will generally not defeat a finding of informed consent.  However, the evidence of record shows that DVT is "reasonably common" in the types of surgery the Veteran underwent.  Accordingly, the Veteran was not given proper discharge instructions regarding a side-effect which had a reasonable possibility of occurring.  As such, the failure to give these discharge instructions cannot be considered a "minor" deviation.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran sustained DVT as a result of the May 2004 right knee operation, DVT was a reasonably foreseeable risk of the operation, the Veteran was not given proper discharge instructions related to avoidance of DVT, and this omission was not a minor deviation from the informed consent requirement.  Therefore, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for DVT of the right leg, and residuals therefrom, are warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for deep vein thrombosis of the right leg, and residuals therefrom, are granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


